 


109 HRES 736 EH: Expressing the sense of the House of Representatives that legal action in Afghanistan against citizens who have already converted or plan to convert to other religions is deplorable and unjust.
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 736 
In the House of Representatives, U. S., 
 
March 29, 2006 
 
RESOLUTION 
Expressing the sense of the House of Representatives that legal action in Afghanistan against citizens who have already converted or plan to convert to other religions is deplorable and unjust. 
 
 
Whereas the United States, at great cost in blood and treasure, helped the people of Afghanistan liberate themselves from the tyranny of the Taliban and adopt free institutions and practices, including respect for rule of law and internationally recognized human rights; 
Whereas the preamble of the Constitution of the Islamic Republic of Afghanistan affirms that the people of Afghanistan are for creation of a civil society free of oppression, atrocity, discrimination, and violence and based on the rule of law, social justice, protection of human rights, and dignity, and ensuring the fundamental rights and freedoms of the people; 
Whereas Article 7 of the Constitution of the Islamic Republic of Afghanistan provides that the state shall observe the United Nations Charter, inter-state agreements, as well as international treaties to which Afghanistan has joined, and the Universal Declaration of Human Rights, which includes the right to freedom of thought, conscience, and religion and the freedom to change one’s religion or belief; 
Whereas Article 18 of the International Covenant on Civil and Political Rights, to which Afghanistan has acceded, provides that [e]veryone shall have the right to freedom of thought, conscience and religion . . . [t]his right shall include freedom to have or to adopt a religion or belief of his choice, and freedom, either individually or in community with others and in public or private, to manifest his religion or belief in worship, observance, practice and teaching; and 
Whereas the President of the United States has expressed his concern about the Abdul Rahman apostasy case, stating that [i]t is deeply troubling that a country we helped liberate would hold a person to account, because they chose a particular religion over another: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns, in the strongest possible terms, the enforcement of laws against apostasy; 
(2)requests the President to continue to work with the Government of Afghanistan to establish better protections for religious minorities, including converts to minority religions, and to enhance human rights protections in Afghanistan; and 
(3)calls upon the Government of Afghanistan, and especially President Hamid Karzai, to continue to conform Afghan laws to Afghanistan’s international human rights treaty obligations, thereby protecting Afghan citizens who have converted or plan to convert to other religions from prosecution.  
 
Karen L. HaasClerk. 
